Appeal by one of two employers and its insurance carrier from a decision and award for disability charged equally to an accident sustained in 1953 in the employ of respondent employer, and to an accident in 1958 for which appellants have been held responsible; appellants defining the sole issue as whether there is substantial evidence supporting the finding that the 1958 accident contributed to claimant’s disability after October 10, 1959. Appellants contend that the board should have accepted certain medical testimony — which they erroneously describe as the only medical proof respecting liability after October 10, 1959 — that as of the latter date claimant had reverted to the status antedating the second accident; but this testimony contained substantial contradictions, the witness at one point attributing permanent disability to the first accident and at another indicating that the effects of each accident had completely subsided, leaving a condition due solely to the pre-existing osteoarthritis; but, whether or not contradictory, this testimony was not, of course, conclusive upon the board, which accepted instead a detailed report of medical examination made November 10, 1960, finding disability due to both accidents and to the underlying osteoarthritis and the fact of claimant’s age. The reports of appellants’ two consultants, each of whom made examinations before and after October 10, 1959, indicated unchanged disability and offered no opinion as to causation. Decision and award unanimously affirmed, with costs to respondent employer and carrier as against appellants. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.